                 Case 2:20-cv-01302-BAT Document 22 Filed 07/26/21 Page 1 of 1




 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     RACHEL A DUVAL,
 7
                               Plaintiff,                  CASE NO. 2:20-cv-1302-BAT
 8
            v.                                             ORDER REVERSING AND
 9                                                         REMANDING
     COMMISSIONER OF SOCIAL SECURITY,
10
                               Defendant.
11

12
            Based on the stipulation of the parties (Dkt. 21), it is ORDERED that the
13
     Commissioner’s decision in regard to Plaintiff’s applications for disability insurance benefits and
14
     supplemental security income under Title II and Title XVI of the Social Security Act be
15
     REVERSED and REMANDED to the Commissioner of Social Security for a new decision. On
16
     remand, the Commissioner will assign this case to a different administrative law judge for a new
17
     hearing and a new decision.
18
            Plaintiff may be entitled to reasonable attorney fees and costs pursuant to 28 U.S.C. §
19
     2412, upon proper request to this Court.
20
            DATED this 26th day of July, 2021.
21

22                                                        A
                                                          BRIAN A. TSUCHIDA
23                                                        Chief United States Magistrate Judge




     ORDER REVERSING AND REMANDING - 1
